 MONSANTO CHEMICAL COMPANY692.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, International Longshoremen's Association, In-dependent, South Atlantic and Gulf Coast District, and Locals 1758and 1763, and their agents shall notify the Regional Director for theSixteenth Region in writing whether or not they will refrain fromforcing or requiring Bellco Industrial Engineering Co., Pittsburgh-Des Moines Steel Co., Vogt & Conant Company, and Coastal ElectricCo. by means, proscribed by Section 8 (b) (4) (D) of the Act, to as-sign the work in dispute to members of International Longshore-men's Association, Independent, South Atlantic and Gulf Coast Dis-trict, and .Locals 1758 and 1763 rather than to employees of BellcoIndustrial Engineering Co., Pittsburgh-Des Moines Steel Co., Vogt&Conant Company, and Coastal Electric Co.Monsanto Chemical Company(John F. Queeny Plant)andLocalNo. 562, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO,Petitioner.CaseNo. 14-RC-3164.October 32,1957DECISION AND ORDEROn January 28, 1955, the Petitioner duly filed a petition underSection 9 -(c) of the National Labor Relations Act.'The RegionalDirector dismissed this petition on March 3, 1955, on the ground thatit sought to sever a unit which was inappropriate for bargainingpurposes.Thereafter, on April 7, 1955, the Board reinstated the pe-tition and a hearing was held before William F. Trent, hearing officer.The Board, on March 7, 1956, dismissed the above petition on theground that the Petitioner had permitted its compliance with Section9 (g) of the Act to lapse,' and, in January 1957, 'the United StatesDistrict Court for the District of Columbia dismissed a proceedinginstituted by the Petitioner to require the Board to decide the caseon the merits'Thereafter, on February 8, 1957, the Petitioner filed the instantpetition, seeking to sever the same classifications of employees as ithad sought in the prior proceeding, from the existing plantwide unitat the Employer's Queeny plant in St. Louis, Missouri, represented bythe Intervenor.'A hearing upon this petition was held before Wil-'Case No. 14-RC-2701.Monsanto Chemical Company(John F. QueenyPlant),115 NLRB 702.Local 569,United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO v. Leedomat at.,39LRRM 2356(D. C., D. C.).4Local#16, International ChemicalWorkers Union, AFL-CIO,herein called the'Intervenor,was permitted to intervenein this proceeding on the basis of its contractualinterest.119 NLRB No. 6. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDLiam F. Trent, hearing officer.5The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.°Upon the entire record in this case, the Board finds : 71.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved hereinclaim to represent cer-tain employees of the Employer.3.The Petitioner seeks to sever from the existing plantwide unitat the Employer's Queeny plant in St. Louis, Missouri,various cate-goriesof employees discussed below.The Employer and the Inter-venor contend that the instant petition should be dismissed on thegrounds,inter alia,that (1) there is a contract between them whichis a bar; (2) the Petitioner is not in compliance with Section 9 of theAct; and (3) the Board's policy of denying severance in certain basicindustries should also be applied to the basic chemical industry.Weshall consider each of these contentions separately.Contract BarThe Employer and the Intervenor executed a contract on April 26,1955, effective from April 15, 1955, to April 15, 1957, and fromyear to year thereafter absent 60 days' written notice by either partyof a desire to amend the agreement. On April 25, 1956, these partiesentered into a supplemental agreement which provideda wage in-crease and extended the terms of the existing contract until April 15,1958.The Employer and the Intervenor concede that their supplementalagreement constitutes a premature extension of the 1955 contract underBoard policy; however, these parties request the Board to reconsiderits application of this policy and to exempt therefrom instances wherethe premature extension is shown to be motivated by economic con-siderations which result in increased labor stability, rather than froma desire by the incumbent union and the employer to freeze out a rivallabor organization. In this connection, the record shows thata sisterlocal of the Intervenor represents employees at the Employer'sKrummrich Plant, located across the Mississippi River in Illinois,and that this local and the Employer executed a 2-year contract duringApril 1956 which provided wage increases in excess of the increasese At the hearing,the parties agreed to make the transcript,evidence,and briefs in CaseNo. 14-RC-2701 a part of the record in the current proceeding.Accordingly,we herebyincorporate herein the record and briefs in that proceeding.e The hearing officer referred to the Board several motions made by the Employer andthe Intervenor to dismiss the instant petition.For reasons stated hereinafter,the motionto dismiss on grounds of inappropriate unit is hereby granted insofar as the proposed unitsof pipefitters are concerned,and all other motions to dismiss are hereby denied.7 The Employer and the Intervenor request oral argument in this case.In view of ourdecision herein,and as the record and briefs, in our opinion, adequately set forth thepositions and contentions of the parties,this request is hereby denied. MONSANTO CHEMICAL COMPANY71that employees represented by the Intervenor received under the termsof the 1955 agreement.The Intervenor and the Employer state thatthe wage increase provided in their 1956 supplemental agreement wasfor the purpose of equalizing wage rates at the 2 neighboring plants,while the basic contract was extended 1 year to 1958 so that futurecontract negotiations could be carried on simultaneously with respectto both plants.The Board recently reaffirmed its application of the prematureextension doctrine to situations where, as here, the extension was dic-tated by economic considerations .8We perceive no reason for nowmodifying this policy and, as the instant petition was timely filed withrespect to theMill Bdate of the 1955 contract, we find that there isno bar to a present determination of representatives.ComplianceThe Employer contends that no question concerning representa-tion exists because the Petitioner is not in compliance with Section9 (f), (g), and (h) of the Act on several grounds. The Employeralleges, in part, that members of the Petitioner's examining boardand finance committee are constitutional officers who have not filednon-Communist affidavits as required by Section 9 (h) of the Act.The hearing officer excluded evidence on this and all other complianceissues.'The Employer requests that the case be remanded,to takeevidence on this issue or that, in the alternative, the Board hold acollateral hearing on compliance. It is clear that this contention raisesquestions of fact as to who are constitutional officers of the Petitioner,thereby putting in issue the adequacy of the Petitioner's compliance."However, questions as to who are constitutional officers under aunion's constitution, for purposes of compliance, may be raised onlyin a collateral administrative proceeding directed solely to inquiringinto a labor organization's compliance status.llAccordingly, wedeny the request that this case be remanded to the hearing officerto receive evidence on this complianceissue.12We also deny the al-ternative request that the Board hold a collateral hearing on thisissue, as such request may not be entertainedunlesspresented in a8Wyman-Gordon Co.,Ingalls Shepard Division,117 NLRB 75.9 The Intervenor takes no position as to whether the Petitioner is in compliance.How-ever, the Intervenor joins the Employer in alleging that the Employer has been denied dueprocess of law in not being permitted to present evidence on the compliance issues itattempted to raise, and likewise joins the Employer in requesting that this proceeding beremanded for the purpose of taking evidence on the compliance issues or,in the alternative,that a collateral hearing be held to resolve the compliance aspects of this case.10The Board respectfully disagrees with the courts'decisions cited by the Employer as abasis for permitting litigation of the factual issues of compliance,and does not deem itselfbound thereby.SeeLangladeVeneerProducts Corporation,118 NLRB 985.11 J. I.Case Company,118 NLRB 520;Shoe Corporation of America,117 NLRB 1208.19Desaulniers and Company,115 NLRB 1025. 72DECISIONS OF NATIONALLABOR RELATIONS BOARDproceeding entirely separate and apart from a representation or unfairlabor practice proceeding. 13The Employer also attempted to introduce evidence pertaining tothe compliance status of a district council and of the Building andConstruction Trades Council of St. Louis and Vicinity, alleging thatthe Petitioner's international constitution requires the Petitioner tobelong to the former and that the Petitioner is, in fact, affiliated withthe latter.Such evidence was excluded by the hearing officer, andthe Employer and the Intervenor object to this ruling.We findmerit in this objection, as these compliance issues may be litigatedin this proceeding because they deal with thenecessity,rather thanwith the adequacy, of compliance of organizations with which thePetitioner is allegedly affiliated.14However, while the hearing officershould have admitted evidence as to whether the foregoing councilsare labor organizations with which the Petitioner is affiliated, andare therefore required to comply with Section 9 of the Act in orderfor the Petitioner to maintain this petition," this error was not preju-dicial because, for the reasons stated below, we find, after due consid-eration of the evidence tendered by the Employer in its brief and thestipulation by the parties, that the Trades Council is not a labororganization within the meaning of Section 2 (5) of the Act, andthat there is no district council in existence in the St. Louis vicinity.As pertains to the Trades Council, the Board found, in 1953, thatthe Petitioner was a member of this Trades Council," and our currentadministrative investigation shows that such is still the case. Inaddition, Board records show that the Trades Council is not in com-pliance with Section 9 of the Act and has not been in compliance atany time relevant to this proceeding.Accordingly, if the TradesCouncil is a labor organization within the Act's meaning, its com-pliance becomes essential to the Petitioner's right to maintain itspetition in the case at bar.The Employer alleges that the Trades Council "... exercises orhas the power to exercise direct, substantial and influential controlover the conduct of Petitioner as a labor organization and over theterms and conditions of employment of employes represented byPetitioner . . .," and hence constitutes a "labor organization" whichmust comply with Section 9 of the Act.14 In support of this allega-13Standard Cigar Company,117 NLRB 852."Ibid.See alsoPlant City Welding and Tank Company,118 NLRB 280.15 International General Electric,S. A., Inc.,117 NLRB 1571.1e Local562,United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, AFL,et al. (Northwest HeatingCompany),107 NLRB 542, 544.17 Section 2 (5) of the Act defines the term "labor organization" as :any organization of any kind...inwhich employees participate and whichexists for the purpose,inwhole or in part,of dealing with employersconcerninggrievances,labor disputes,wages, rates of pay, hours of employment,or conditions ofwork.[Emphasis added.] MONSANTO CHEMICAL COMPANY73tion, the Employer cites certain sections of the Trades Council's con-stitution and bylaws.We have carefully examined these sections,and find that they do not support the Employer's contention. It istrue that the Trades Council has the power to exercise substantial con-trol over terms and conditions of employment of employees who aremembers of its affiliated local unions; 18 however, this poweris exer-cised through its authority over the constituent local unions of theTrades Council itself,and not through direct negotiations or dealingswith employers,as isrequired to meet the statutory definition of"labor organization." 19We find, therefore, that the Trades Council is not a labororganiza-tion within the meaning of Section 2 (5) of the Act, and that, accord-ingly, the Trades Council's noncompliance with Section 9 of the Actdoesnot bar this petition.Concerning the district council, section 125 (2) of the Petitioner'sinternational constitution requires that ". . . it shall be compulsoryand mandatory . . . to establish and set up a District Council,chartered by and under the supervision of the General Officers ...,"whenever two or more locals are operating within the same city, town,or locality.The functions of such district councils are to standardizeworking rules, wages, hours and workweek, overtime, working agree-ments, organizational activities, and initiationfees.Furthermore,althoughlocalsmay negotiateand executecollective-bargaining agree-ments,these agreements must thereafter be approved by the appro-priate district council before they may become effective.However,we have been administratively advised that thereis nodistrict councilin the St. Louis area, and the Employer and the Intervenor do notallege the contrary.Accordingly, we reject the contention that thepetition should be dismissed because of the alleged noncomplianceof the district council 201s Section 16 of the Trades Council's constitution relates to sympathy strikes ; sections27 and 29 to demands for such benefits as increases in wages or shorter workweeks andendorsement of such demands by the Trades Council;sections 28 and 29 to the rights ofassistance of affiliated members in event of strike or lockout;section 30 to grievancesaffecting respective crafts ; section 31 to jurisdictional disagreements;and sections 33 and34 to the conduct of members of its affiliates on jobs where nonunion labor has been orwill be used,or where work is being carried on under police protection.In all these areas,the Trades Council is empowered to regulate relations among its affiliates and not to dealdirectly with employers.39 Section 26 notes situations where it is unlawful". . .for this Trades Council or anyother organization affiliated with it to enter into any agreement or contract with anyemployers.... 'However, nowhere is the Trades Council given affirmative authority tobargain on behalf of its affiliates,and the Employer does not contend that the TradesCouncil has in fact ever engaged in collective bargaining..We conclude, therefore, thatcollective bargaining is not one of the functions of the Trades Council.Articles 5, 7, 8,and 15 of the Trades Council's bylaws, also referred to by the Employer,deal with thesame subjects already referred to in the Trades Council's. constitution,and in no wayimply any direct dealings between the Trades Council and employers.m Plant City Welding and Tank Company,118 NLRB 280.We express no opinion as towhether the powers of a district council, as outlined in the Petitioner's international con-stitution,are such as to constitute it a labor organization. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntegration of OperationsThe Employer is engaged in the manufacture of organic chemicals.Its John F. Queeny Plant involved herein covers approximately 38acres, and consists of about 60 buildings, approximately 50 of whichare used exclusively for manufacturing purposes.There are ap-proximately 1,000 production employees and between 400 and 500maintenance employees, the latter being subdivided into more than20 mechanical classifications.The Intervenor has represented a plant-wide production and maintenance unit of these employees for ap-proximately 17 years.The Employer produces approximately 200 products 21 and, due tothe highly integrated and interdependent nature of the productionoperations, the plant is operated 24 hours a day 7 days a week through-out the year.Any given chemical process takes place in several stagesin several buildings, with the result that products, in addition tosteam, refrigeration, brine, ammonia, air, and water, are transmittedthroughout the plant by a highly complicated system of pipes andpumps.22 It is undisputed that there is a great amount of interchangeamong the various classifications of employees, both temporary andpermanent; that there is diverse supervision of the same groups ofemployees; and that all hourly paid employees have similar workingconditions and receive the same employee benefits.In view of this highly integrated character of the Employer's op-erations, the Employer and the Intervenor contend that theNationalTube23doctrine should be applied in this case, thus ruling out anyunit other than the existing plantwide unit.We find no merit in thiscontention.For the reasons stated inAmerican Potash,24we adhere toour decision therein not to extend theNational Tubedoctrine to in-dustries to which it had not theretofore been applied.21These products fall within such general classifications as pharmaceuticals,flavors,condiments,plasticizers,resinate chemicals,additives,and synthetic hydraulic fluids.Various intermediate and finished products may be sold as such, or may be further proc-essed to produce more complex chemicals and chemical products.22Some of the operating equipment utilizes continuous-flow processes and operates24 hours a day, while other operating units operate on a batch-cycle basis,with thecycles varying from a few hours to several days.Materials in continuous flow may bestored at some stages,while at other stages this is impossible without causing damage toeither the product or to the equipment.23National Tube Company,76 NLRB 1199. In that case,the Board refused to grantcraft severance to a group of bricklayers in a basic steel plant because of the high degreeof integration between the work of the bricklayers and that of the production operationsin the plant.The principle of denying craft severance on grounds of integration ofoperations was thereafter extended to certain other industries.u American Potash & Chemical Corporation,107 NLRB 1418. There, the Board re-considered itsNational Tubedoctrine,and decided that thereafter craft severance wouldbe denied on grounds of integrated operations only in the basic steel,aluminum, lumber,and wet-milling industries,to which such policy had already been applied. MONSANTO CHEMICAL COMPANY75The Proposed UnitsThe Petitioner seeks to sever from the plantwide unit representedby the Intervenor a unit of pipefitters, including department me-chanics who have bid in as department mechanics from, and carrytheir seniority in, the pipefitters' seniority group, pipefitter leadmen,welders, and the apprentices of those classifications.Alternatively,the Petitioner requests separate units of (a) all pipefitters, pipefitterapprentices, pipefitter leadmen,. and department mechanics with pipe-fitter seniority, and (b) all welders and welder apprentices.As afinal alternative, if the Board finds (a), above, inappropriate, thePetitioner requests separate units of (1) pipefitters, pipefitter lead-men, and pipefitter apprentices, and (2) department mechanics withpipefitter seniority.The Petitioner contends that the units soughtcomprise all employees exercising similar skills who are engaged inpipework.The Employer and the Intervenor contend that the Pe-titioner seeks but a segment of the employees engaged in pipework andthat, in any event, the employees sought are not true craftsmen.25Assuming,arguendo,that the employees sought are true craftsmen,we nevertheless find, for reasons stated below, that none of the pro-posed units of pipefitters, with or without the department mechanics,is appropriate for purposes of severance because they do not includeall the employees doing similar work.In a 1948 case involving the same parties and the same plant, thePetitioner sought to sever a unit composed of pipefitters, departmentmechanics, acidmen, and welders.The Board dismissed that petitionon the ground,inter alia,that the Petitioner did not seek to includein its proposed unit all employees engaged in pipework 26 Thereafter,in 1955, Petitioner filed a petition for the same unit of employees ithere seeks.This petition was dismissed, by the Regional Director onthe ground that there had been no substantial changes in the operationsof the Employer since the 1948 hearing which would justify the hold-ing of another hearing concerning the severability of the employeesrequested by the Petitioner. In its appeal from the Regional Di-rector's dismissal, however, the Petitioner made representations ofmaterial changes in the Employer's operations which the Board con-cluded, if substantiated by record testimony and evidence, might besufficient to entitle the employees sought to separate representationThe Intervenor has been the certified bargaining representative for a plantwide unitof the Employer's employees since 1940,and has entered into successive contracts with theEmployer since February 1941.The Intervenor was then known as Chemical Workers'Union #215368.On November 1, 1941, the Intervenor assumed its present name.21Monsanto Chemical Company,79 NLRB 1035. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDif they so desired.Accordingly, the Board ordered the petitionreinstated .27We now have before us a record of approximately 2,000 pages, madeat 2 hearings, plus numerous exhibits offered in evidence by the parties.The Petitionerallegesmany changes in the operations of the Em-ployer since the 1948 hearing in an effort to establish that, contraryto the situation existing in 1948, skilled pipefitting work is now doneonly by those employees that it seeks to sever.One of the factors relied upon by the Petitioner to showa changein circumstancessince1948 is the fact thatnumerousgrievances havebeen filed during the last few years relating to workassignments.Although it is true that many such grievances have been filed, therecord shows that over 90 percent of these have ultimately beendenied by the Employer under its contractual right to make workassignmentsasAccordingly, we find no merit in this contention.The Petitioner also points to a job evaluation program conductedby the Employer during 1952 at the Intervenor's requestas, in effect,producing a tightening of so-called craftlinesin the making of workassignments.However, the record shows that, although the Inter-venor attempted to use the results of this programas a basisfor pro-testing work assignments to various classifications, the Employer hasrejected all such contentions and used this program only for thelimited purpose of making some wage adjustments.The Petitioner further relies upon such factors as policystatementsby the Employer, certain contract provisions, and changes in senioritygroupings and job descriptions to support its contention that skilledpipefitter work is now done only by the employees it here seeks.However, none of these matters militates against a finding, as indi-cated below, that classifications other than those sought by the Peti-tioner actually perform work similar to that of the pipefitters anddepartment mechanics whom the Petitioner seeks.The appropriate-ness ofa craft unit must depend upon the nature of the work whichis in fact done both within and without the proposed unit, and notupon such matters as formal job descriptions and seniority groupings.We find persuasive the record evidence that categories other than thosesought actually perform comparable pipework in connection withtheir primary function, and that the basic considerations in makingwork assignments to these various groups relate to administrativea7As already noted, that petition was dismissed on compliance grounds, and the recordin that case has been incorporated in the present proceeding.All contracts between the Employer and the Intervenor contain the following clause:The work covered by the established hourly wage classifications applying to the mem-bers of the bargaining unit, herein described,shall be performed by such members,except as modified by this agreement.Nothing contained herein shall limit in anymanner the right of the company to make work assignments or to engage the servicesof outside contractors. . . . MONSANTO CHEMICAL COMPANY77necessity and efficiency, rather than to the observance of traditionalcraft lines.As already stated, the Board, in 1948, dismissed a petition filed bythe Petitioner seeking a unit composed of pipefitters, departmentmechanics, welders, and acidmen, on the ground that such unit didnot include all employees engaged in pipework.The unit now re-quested is less comprehensive than the unit found inappropriate inthat case, as it excludes acidmen and certain of the departmentmechanics.The unit proposed in the 1948 case was found inappro-priate, not because it included the latter two categories, but becauseit failed to include other classifications of employees engaged in com-parable pipefitting work, such as night mechanics, carpenters, andmillwrights.The present record fails to show any substantial changein the duties of the night mechanics or of other categories assignedto pipefitting work.On the contrary, the record contains persuasiveevidence, and we find, that in addition to the night mechanics,29 thepowerplant mechanics 30 and the leadburners 31 engage extensivelyin pipefitting work comparable to that performed by the categoriessought.This is also true of the acidmen 32 and those of the departmentmechanics 33 whom the Petitioner now wishes to exclude from itsproposed unit.In view of the foregoing, we find that the proposed units of pipefit-ters, with or without the department mechanics, and the separate unitof department mechanics are not severable as craft units because theyare not sufficiently comprehensive.29Night mechanics work throughout the plant on 2 night shifts, weekends, and holidays,and are under the supervision of the night superintendent.Night mechanics engage inpipework at least 50 percent of their time.They cut, bend, thread, install, and replacepipes.At times, night mechanics complete jobs begun by pipefitters on the day shift and,at other times, jobs begun by night mechanics on the night shift are finished by pipefittersor department mechanics.3° Powerplant mechanics are assigned to the powerplant under the supervision of amaintenance foreman.They replace pipe that is stopped up or corroded add do substan-tially the same work on the powerplant distribution system as pipefitters and employeesin other mechanical classifications perform elsewhere in the plant.31Leadburners work solely with lead pipe, but their functions clearly require the use ofpipefitting tools andskills.These employees perform approximately 90 percent of thework required to be done with lead pipe at the plant.32Acidmen install pipings and fittings for the loading and unloading of tank cars andtrucks, and maintain the sulphuric acid distribution system.They cut, bend, thread, andinstall pipe.They use pipefitter tools and exercise pipefitter skills in the performance oftheir functions.33An employee must, generally speaking, be a qualified pipefitter or millwright to qualifyfor the minimum rate of pay as a department mechanic. The Petitioner seeks only thosedepartment mechanics who are qualified pipefitters.However, regardless of background,alldepartment mechanics spend a major portion of their time engaged in performingpipefittingwork.They also perform such other functions as packing pumps, repairinggrinding machines, and replacing and resetting valves, and engage in general maintenancework. in the area or department to which they are assigned. Employees bid for the posi-tion of department mechanic and must remain in that position for periods of 1 or 2 years,after which they may return to their former classification, if they so desire. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner does not contend, nor can we find, that any of theabove-discussed units is appropriate for purposes of severance on adepartmentalbasis.The diverse supervision and physical dispersionof these employees preclude such a finding 34We find, therefore, on the basis of this record considered as awhole, that none of the proposed units discussed above constitutesa homogeneous, identifiable group of skilled craftsmen who maybe severed from the existing production and maintenance unit repre-sented by the Intervenor.As to the final alternative unit request by the Petitioner for aseparate unit of welders, such a unit may not be found to be appro-priate for severance purposes unless it is established that (1) thewelders involved herein are craftsmen and (2) the Petitioner is thetraditional representative of welders.35With regard to the tradi-tional-representative test established inAmerican Potash,the Board,in the exercise of its expert knowledge, has frequently taken noticeof the fact that specific labor organizations have traditionally repre-sented certain groups of craft employees. In the case of welders,however, the Board has but recently held that such employees maycomprise a true craft grouping 36 and, it appearing that more than oneunion has traditionally represented welders, there is insufficient infor-mation available to us to permit an independent determination as towhat labor organizations qualify as the traditional representatives ofwelders. In these circumstances, and as the evidence presented at thehearing in the case at bar is not dispositive of this issue, we will re-mand the instant proceeding to afford the Petitioner an opportunityto present evidence as to the extent to which the Petitioner representsor has represented welders, with particular reference to representa-tion of welders as a separate group, and at the same time to take anyfurther evidence which the parties may wish to adduce with respectto the craft status of the welders herein involved.[The Board referred the matter to the Regional Director for thepurpose of holding a further hearing.]MEMBER BEAN took no part in the consideration of the above De-cision and Order.14American Potash & Chemical Corporation,107 NLRB 1418. Most of the pipefittershave their headquarters in the pipefitting shop in the main maintenance building.How-ever, these employees regularly work throughout the plant.While working in the shop,they are supervised by their shop foreman ; elsewhere they are supervised, together withemployees in other mechanical classifications,by an "area foreman" or by a "specialprojects foreman."The department mechanics do not have any central headquarters butregularly work at assigned locations throughout the plant, under the supervision of thevarious area foremen or department heads, as the case may be.85Ibid.30Hughes Aircraft Company,117 NLRB 98.